Evans, P. J.
(After Stating the foregoing facts.) The plaintiff sties as heir at law of his deceased father. He eliminates the interests of his half brothers and sisters by a general averment that they had received advancements in excess of their shares in the estate. He deals with the estate as owned by himself, his sister, and N. N. Hurst as assignee of his mother and a sister and a brother. In order to establish his right of partition in the specific land, he undertakes to attack the sheriff’s sale on the ground that his mother unlawfully allowed the A. P. Brantley Company to obtain a judgment against her as trustee for the homestead beneficiaries, because she knew that the premises had been conveyed to her in part payment of the homestead property, and that the judgment of A. P. Brantley Company was not “obtained for any of the purposes enumerated under the law, or any debts falling under the exceptions.” He prays neither for cancellation of the judgment upon which the execution issued, which sold the land, nor for cancellation of the deed of the sheriff made in pursuance of the sale. His prayer is, that the sheriff’s deed be “reformed as a cloud on petitioner’s title, so as to comport not to convey petitioner’s interest in said property.” Even if the allegation respecting facts relied on as constituting fraud on the part of his mother be sufficient to vacate the judgment, he does not charge the A. P. Brantley Company with any fraudulent conduct. His allegation in the rejected amendment is that the judgment was not obtained on any grounds which would make the homestead estate liable. His attack is upon the ground that the court did not have sufficient proof to render the judgment. The superior court is a court of general jurisdiction, and the presumption of law is that the court had sufficient proof before it before rendering the judgment; and there is no rule of law which requires the judgments of a court of record to express upon their face that they are rendered after due proof. Tucker v. Harris, 13 Ga. 1, 7 (58 Am. D. 488); Jones v. Tarver, 19 Ga. 279; Cobb v. Pitman, 49 Ga. 578. The court had jurisdiction of both the parties and the subject-matter, and no rule of law is more firmly established than that when a court of competeñt jurisdiction has rendered a judgment in relation to subject-matter and person within its jurisdiction, such judgment will be conclusive until it is *30reversed in a proper proceeding for that purpose. Wiley v. Kelsey, 9 Ga. 117. The plaintiff’s attack upon the sheriff’s sale is insufficient to invalidate it, and that sale divested his interest in the land. Accordingly, the demurrer to the petition was rightly sustained.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.